OPINIÓN DISIDENTE DEL
JUEZ- PRESIDENTE SR. DEL TORO
Al resolverse por esta Corte Suprema el recurso inter-puesto en este caso revocando la sentencia que la Corte de Distrito de San Juan dictara a favor del demandante, disentí por estimar que la prueba obrante en autos sostenía el criterio del juez sentenciador. He vuelto a examinar el asunto y mi juicio es abora aun más fuerte.
La corte sentenciadora declaró probados los siguientes hechos:
‘‘Que el día 8 d,e julio de 192.2, el demandante Bracero contrató con la sucursal de la demandada en la Playa de Ponee, Puerto Rico, una carga de sacos de arroz para trasportarlos desde dicha sucursal, a un establecimiento en la Ciudad de Ponce, y trasportó en su carro la primera partida de dicha carga, la que entregó al destinatario se-, gún instrucciones recibidas; que en la misma mañana volvió el de-mandante a la oficina de la demandada en la Playa de Ponee para recoger y trasportar órdenes del dependiente Eduardo Aneiro para trasportar otros 50 sacos de arroz, de a cien libras de peso cada uno.
“Que los sacos de arroz estaban colocados en una estiba a una altura de veinte sacos; que estando el demandante Bracero dentro del establecimiento de la demandada para cargar la segunda partida de sacos de su contrato, frente a la estiba antes mencionada y sin haber tocado ningún saco, Se vino abajo la estiba y cogió debajo de ella al demandante Bracero cayéndole encima como 25 o 30 sacos de arroz; que lo sacaron de debajo de la estiba sin conocimiento, lo con-dujeron al Hospital Tricoche de Ponee, en donde estuvo asilado dos meses.
“Que a consecuencia del accidente Bracero sufrió una fractura del muslo derecho y de la cadera, habiéndole quedado una pierma más corta que' otra y una diferencia, en las caderas; habiendo per-dido dicho demandante Bracero de un quince a veinte por ciento en el uso de la pierna lesionada, habiendo quedado parcialmente inca-pacitado para dedicarse a los trabajos a que antes se dedicaba, y ha-*410hiendo sufrido además, el demandante Bracero, dolores físicos y mo-rales y no pudiendo hásta la fecha de la vista del caso, trabajar en ocupaciones en que tenga que hacer fuerzas.
“También se ha probado, que la estiba de sacos que causó el ac-cidente, fué levantada por empleados a las órdenes de la demandada y fué dicha estiba hecha de una manera defectuosa o mal preparada, y que no había señal aparente de peligro en la estiba, ni fué adver-tido el demandante en ningún momento, por lo's empleados de la de-mandada, de que la estiba estaba defectuosamente formada y que el accidente ocurrió mientras el demandante quedaba de espaldas a la referida estiba de sacos de arroz.
“Se ha probado además, que el accidente ocurrió única y exclu-sivamente debido a la culpa, negligencia y falta de- la demandada al formar defectuosas las estiba's de sacos de arroz en su almacén, y no hacerle ninguna advertencia sobré ellas al demandante Bracero.”
El testigo Miguel Mayol, de Ponce, comerciante en pro-visiones, socio de la casa “Iiostos y Mayol,” dueña del almacén en que estaba instalada la sucursal que la deman-dada tenía establecida en Ponce, en cuyo almacén estaba también instalada la oficina de “Hostos y Mayol,” dijo:
“R. 'Pues recuerdo que ellos almacenaron una partida algo grande de arroz en el local que les teníamos alquilado, y se hizo la estiba bastante alta y a los pocos día's o al día siguiente observé que la estiba se había inclinado hacia el frente y le llamé la atención a Luis Cintrón y a otro joven que estaba allí de apellido Aneiro, que la es-tiba estaba mjal hecha y podía caerse, y me dijeron que no, que estaba bien, pero luego le hicieron otra estiba al frente, en sentido inverso aguantando la estiba que e'staba inclinada hacia nuestra oficina. Salí de viaje y al regresar vi que unos carros fueron a coger esa mercancía en la oficina de S. Ramírez & Co.; era uno de esos días que había casi nada que hacer en nuestra oficina, y oí unos gritos, y corrí por la puerta de la oficina que comunicaba con la oficina de ellos y estaba otro joven que está aquí presente, que había sido cogido por unos sa-cos de arroz de la estiba que se cayó, pero inmediatamente m.e dijo otro de los que estaba allí trabajando, me dice. . .
“Bdo.: Señor Juez. . .
“Juez: No, no diga lo que le dijeron.
“R. Ayudamos a aquel joven e inmediatamente empezamos a sa-car sacos del montón de la estiba que se había caído y sacamos de *411debajo- de lo's sacos, que estaba completamente cubierto por ellos al joven éste, el demandante.”
El demandante, declarando como su propio testigo, se expresó así:
‘ ‘ El sábado'- a las siete de la mañana salimos de nuestra casa para el trabajo y pasando por la calle del Comercio salía el señor Aneiro a la puerta llamando los carros para cargar y nos mandó a cargar arroz para el pueblo, no recuerdo qué cosa era; 'sé que cogí un viaje y lo llevé y cuando volví por el otro entré así a la oficina donde él estaba, me puse a hablar con él y ahí se cayó la estiba encima y ahí no supe nada más. ’ ’
Otro testigo, Francisco Torres, declaró:
“P. Sí, señor; estando yo frente a la casa del señor Ramírez el empleado llamó unos cuantos carreteros para cargar y yo me quedé para último y a'sí que los demás carreteros habían cargado me arrimé a cargar también y entonces llegaba el señor Angel Bracero delante de mí a preguntar la cantidad que quedaba para cargar y el señor preguntándole y la estiba que viene para abajo y entonces llegó el señor Mayol y Francisco Mayoral y me sacaron y entonces al sacarme a mí se encontraron con el señor Bracero.”
D.e la declaración de Remigio Morales, testigo de la de-mandada, parece conveniente transcribir lo que sigue:
“P. ¿Quién dijo que la estiba estaba mal puesta?
“R. Lo's carreteros, los que cargaban el arroz.
“P. i, Cómo fueron las palabras que Ud. escuchó?
“R. Se hablaba allí de eso, entonces un joven que estaba allí le dijo al principal. . . Yo entré a la oficina, pregunté por Luis Cin-tron y me dijeron que no estaba, entonces yo traté de salir y cuando yo regresaba para salir, la oficina era chiquita, entonces oí que le de-cía el dependiente, o el encargado, ‘tengan cuidado que la estiba se puede caer’ y al momento se cayó la estiba.
“P. ¿Les advirtió que tuvieran cuidado en qué?
“R. En sacar los sacos.
“P. i,Y se cayó esa estiba?
‘‘R. Sí, señor.
“P. ¿Cuánto tiempo después?
“R. Al momento que yo oí eso.”
*412A nuestro juicio la prueba del demandante sostiene los hechos declarados probados por la corte. Sólo nos hemos referido en particular a aquella parte de la misma que con-cierne al extremo que sirvió de base para la revocación, pero deseamos consignar que a nuestro juicio es también amplia y robusta en todos los otros extremos fundamentales de la acción ejercitada y la sentencia pronunciada por la corte de distrito.
La sola declaración del testigo Mayol, que mereció entero crédito a la corte, y el hecho mismo de la caída de la estiba, hubieran sido suficientes.
La demandada fué advertida a tiempo del defecto. No quiso reconocerlo. Se limitó a hacer “otra estiba al frente, en sentido inverso aguantando la estiba que estaba inclinada. ’ ’ Esto demuestra no ya una negligencia corriente, sino crasa y persistente, porque lo natural era que la fuerza de gravedad siguiera actuando sobre los nuevos sacos hasta inclinarlos y derribarlos, o por lo menos que en cuanto los nuevos sacos se quitaran, como la prueba demuestra que se quitaron o comen-zaron a quitarse, los antiguos inclinados terminaran por caer como cayeron produciendo al demandante el grave daño que sufriera.
Era el claro deber de la demandada al ser advertida del' mal estado de la estiba, reformarla, no ocultar el defecto, haciéndolo aún más peligroso, que fué en verdad lo que hizo.
Conocemos la declaración del testigo de la demandada Morales. Por medio de otro testigo trató la demandada de demostrar que la primitiva estiba fué debidamente formada.
La teoría de la demandada parece ser que el derrumbe de la estiba se debió a la falta de cuidado de los mismos tra-bajadores que estaban cargando de los sacos en ella colo-cados. El propio demandante, declarando como testigo, ex-presó cómo tomaban los sacos. Se trataba de personas acostumbradas a ese trabajo y no parece lógico que fueran ellos mismos a ocasionarse el daño. Además, si se estima que la evidencia fué contradictoria, hay que reconocer que *413el conflicto fué resuelto por la corte y que su resolución, de acuerdo con nuestra repetida jurisprudencia, no será alte-rada por nosotros a menos que se demuestre pasión, pre-juicio, parcialidad o manifiesto error, y aquí si algo se ha demostrado de modo evidente es la crasa negligencia de la demandada, por el hecho mismo del derrumbe de la estiba y por la directa observación y clara advertencia a tiempo de Mayol.
A nuestro juicio procede la confirmación de la sentencia recurrida.
Estoy autorizado para decir que el Juez Asociado Sr. Hutchison está conforme con esta opinión.